 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA
                                          LAS VEGAS DIVISION
12

13
     SAMANTHA KEEN,                                   )   Case No: 2:19-cv-00561-RFB-EJY
14                                                    )
                    Plaintiff                         )
15                                                    )   STIPULATION FOR EXTENSION OF
            v.                                        )   TIME TO FILE DEFENDANT’S CROSS
16                                                    )   MOTION TO AFFIRM
     ANDREW SAUL,                                     )
17   Commissioner of Social Security,                 )   (First Request)
                                                      )
18                  Defendant.                        )
                                                      )
19

20          Defendant Andrew Saul, Commissioner of Social Security, hereby requests an extension

21   of time of thirty days to Monday, September 23, 2019, to prepare and file his cross motion to

22   affirm. This is the Commissioner’s first request for an extension.

23          Defendant respectfully requests this extension of time because of a very heavy workload,

24   including multiple district court merits briefs, as well as a Ninth Circuit responsive briefs, due

25   the next month. In addition, the undersigned is taking leave time for a family vacation at the end

26   of August.
                                                      -1-
 1           On August 22, 2019, Plaintiff’s counsel informed Defendant by email that he had no

 2   objection to this extension.

 3

 4                                               Respectfully submitted,

 5
     Date: August 22, 2019                       RICHARD HARRIS LAW FIRM
 6
                                          By:    /s/ Joshua R. Harris*
 7                                               JOSHUA R. HARRIS
                                                 *authorized by email August 22, 2019
 8
                                                 Attorney for Plaintiff
 9

10
     Date: August 22, 2019                       NICHOLAS A. TRUTANICH
11                                               United States Attorney

12                                        By:    /s/ Michael K. Marriott
                                                 MICHAEL K. MARRIOTT
13                                               Assistant Regional Counsel

14                                               Attorneys for Defendant

15
     Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18

19

20                                               IT IS SO ORDERED.
21

22            August 23, 2019
     DATE:
23                                               HONORABLE ELAYNA J. YOUCHAH
                                                 UNITED STATES MAGISTRATE JUDGE
24

25

26
                                                   -2-
